Citation Nr: 1433483	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for migraine headaches for the period prior to June 29, 2010, and 30 percent thereafter.

2.  Entitlement to an initial disability rating for degenerative joint disease (DJD) of the right knee, status post total knee replacement (knee disability) in excess of 10 percent for the period prior to January 17, 2012, and 30 percent for the period beginning on March 1, 2013.

3.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Gillikin II, Esq.

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009, December 2010, and March 2012 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia relating to the headaches, right knee, and left knee claims, respectively.

The March 2012 rating decision granted a maximum 100 percent rating for the Veteran's right knee disability effective from January 17, 2012, to February 28, 2013, for the year following implantation of prosthesis); a 30 percent rating was assigned effective March 1, 2013.  A December 2013 rating decision granted a higher 30 percent rating for the Veteran's headaches for the period beginning on June 29, 2010.  With the exception of the 100 percent rating for the Veteran's right knee disability for the period from January 17, 2012, to February 28, 2013, these RO decisions did not constitute a grant of the full benefit sought on appeal, and the rating claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A Board hearing was scheduled for July 2014 in Washington, DC.  In June 2014, the Veteran, by way of his representative, canceled his request for a Board hearing in writing.  Therefore, his request for a Board hearing is considered withdrawn, and the Board may proceed with review of the claims.

With regard to the Veteran's migraine headaches rating claim, the Board notes that the Veteran and his representative have specifically requested a 50 percent disability rating, in March 2013, September 2013, and January 2014.  As the Board has granted a 50 percent rating for the Veteran's migraine headaches herein for the entire period on appeal, the Board notes that this constitutes a grant of the full benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) ("not ... hold[ing] that a claimant may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law").  While the Board acknowledges that the Veteran's other claims are being remanded herein for, among other things, SSA records, the Board notes that these records appear to date back to 2007 and earlier, which is more than one year prior to the filing of his claim for an increased rating for his migraine headaches in July 2009, such that any remand of his migraine headaches claim for these records would be not relevant and would only serve to unduly delay the award of additional compensation due to the Veteran based on the Board's grant of the full benefit sought on appeal herein.

The Board notes that the Veteran has asserted that he is unable to work as a result of the disabilities on appeal, and he recently filed a January 2014 Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Records in the claims file also indicate that he is in receipt of disability income from the Social Security Administration (SSA).  As the issue of entitlement to a TDIU has been raised in the context of his claims for higher ratings for his service-connected migraine headaches and right knee disability, the Board finds that this matter is part and parcel to the rating claims on appeal, and that the TDIU claim is therefore before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to higher initial disability ratings for a right knee disability, entitlement to a TDIU, and entitlement to service connection for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraine headaches are characterized by one or two completely prostrating and prolonged attacks per week.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has claimed entitlement to a 50 percent rating for his migraine headaches, which claim has been granted in full as discussed above.  Therefore, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2013).

Where service connection has already been established and an increase in the disability rating is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability in issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's migraine headaches are currently assigned a 10 percent disability rating for the period prior to June 29, 2010, and 30 percent thereafter, under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a (2013).  The Veteran seeks increased ratings.  See Claim, July 2009.

Diagnostic Code 8100, migraines, provides a 10 percent rating for characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating for characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

In an August 2009 letter, the Veteran's wife wrote that the Veteran's migraine headaches had worsened, and that during episodes he must lie down until they subside, and that he experiences impaired vision and vomiting.

In a January 2010 letter, the Veteran's daughter, a registered nurse who works at a hospital, wrote that she has witnessed her father experiencing prostrating migraine headache attacks on average twice per week, at his residence and in her own home, and that the attacks necessitate that he lie down in a dark room due to light sensitivity.  She also reported that his attacks have lasted over eight hours.

A July 2010 VA treatment record reflects that the Veteran experiences four to six bad migraine headaches a month, some moderate to severe with nausea and occasional vomiting.

In December 2011 correspondence, the Veteran reported that he was experiencing one to two migraines per week, with symptoms including visual disturbance, nausea, vomiting, and necessitating lying down.

A June 2012 VA examination report reflects that the examiner recorded a diagnosis of migraines, including migraine variants.  The examiner noted that the Veteran's symptoms include flashing lights that impair his activities of daily living, throbbing that lasts hours to days, nausea, vomiting, ringing in the ears, some hearing changes, visual changes, sonophobia, photophobia, and orophobia.  His typical duration of pain was noted as one to two days.  The examiner checked the box indicating that the Veteran experiences characteristic prostrating attacks of migraine headache pain more frequently than once per month, which the Board emphasizes was the maximum selection provided on the questionnaire.  The examiner also noted that the Veteran experiences very frequent prostrating and prolonged attacks of migraine headache pain.  

In light of the above, the Board finds that the maximum 50 percent rating is warranted for the Veteran's migraine headaches for the entire period on appeal.  As shown above, the Veteran's daughter, a registered nurse, reports that the Veteran experiences prostrating attacks twice per week on average.  This is consistent with the fact that the VA examiner noted that the Veteran experiences very frequent and prolonged prostrating attacks, and with the July 2010 neurology record as well as the Veteran's reports.  

The Board acknowledges that the June 2012 VA examiner noted that the Veteran's migraines did not affect his occupational functioning because he was unemployed, whereas the 50 percent rating criteria contemplate "severe economic inadaptability."  Regardless, the Board finds that the Veteran's overall disability picture more nearly approximates the criteria for a 50 percent rating, as the next lower rating only contemplates one or two prostrating migraine headaches per month, whereas the evidence shows that the Veteran experiences one or two per week, and the VA examiner specifically noted that the Veteran's experiences "very frequent prostrating and prolonged attacks" as contemplated by the maximum 50 percent rating criteria.  Moreover, the Board finds that such frequent prostrating and prolonged attacks certainly contemplate some significant level of occupational impairment. 

The Board also acknowledges that a few recent VA treatment records indicate some improvement of symptomatology at times.  A March 2011 record reflects that the frequency of the Veteran's headaches had decreased from around six times a month to three to four times a month.  A June 2011 record reflects that the frequency had been reduced as well, but then a July 2011 record reflects that the headaches have "returned."  As shown above, in December 2011, the Veteran reported experiencing migraines once to twice per week.  Also, as shown above, the June 2012 VA examiner noted that the Veteran's prostrating attacks were "very frequent."  An August 2012 record reflects that he was experiencing chronic headaches requiring daily ibuprofen.  A later August 2012 record relating to a new C-pap machine reflects that the Veteran had experienced some temporary improvement.  And a July 2013 he reported this headaches had been better since the onset of vertigo.  Ultimately, while the Board acknowledges that some temporary improvement in symptoms has been shown at times, the Board finds that at this particular time, sustained improvement so as to warrant a staged rating of less than 50 percent has not yet been shown.  Therefore, at this time, the Board finds that the 50 percent rating is nevertheless warranted for the entire period on appeal.

The Board notes that a higher rating is not available under any other diagnostic code, as the manifestations of the Veteran's migraines, consisting of frequent and prolonged prostrating attacks, are squarely contemplated by Diagnostic Code 8100.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's migraine headaches is inadequate.  The Veteran's the manifestations of his migraine headaches, consisting of frequent and prolonged prostrating attacks, are squarely contemplated by 50 percent rating assigned under Diagnostic Code 8100, which rating also already contemplates severe economic inadaptability.  As such, referral for an extraschedular rating is not appropriate.

In sum, the Board concludes that a 50 percent rating for the Veteran's migraine headaches is warranted for the entire period on appeal.


ORDER

Entitlement to a 50 percent disability rating for migraine headaches is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Veteran's right knee disability is currently assigned a 10 percent disability rating for the period prior to January 17, 2012, and 30 percent for the period beginning on March 1, 2013 (with a maximum 100 percent rating for the one year period following implantation of a prosthesis on January 17, 2012).  He also claims entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.  The Veteran also claims entitlement to TDIU.

Records in the claims file indicate that the Veteran has been in receipt of disability income from SSA since 2007.  The Veteran likewise reports that he is in receipt of income from SSA.  The Board acknowledges that the RO has twice requested, and twice received, records from SSA, and that those records have been associated with the claims file, both on a CD and printed from the CD.  The Board notes, however, that these records received from SSA only include the records leading up to the denial of benefits in May 2006, and again on reconsideration in September 2006.  Thus, there appear to be other records outstanding from Social Security Administration (SSA), as such benefits were ultimately granted.  The Board adds that the records from SSA in the claims file reflect that the Veteran asserted that he was unable to work, among other things, due to his knees.  Therefore, the Board finds that the Veteran's right knee, left knee, and TDIU claims should all be remanded so that any outstanding SSA records may be associated with the claims file.

With regard to the Veteran's right knee rating claim, the Veteran was most recently provided with VA examinations relating specifically to his right knee in July 2008 and December 2010, although the Board acknowledges that a subsequent October 2011 VA examination relating to his left knee claim also includes objective findings relating to his right knee.  Subsequently, the Veteran underwent a right knee replacement in January 2012, and the Veteran has not been provided with a subsequent VA examination.  Therefore, the Board finds that on remand, the Veteran should be afforded a new VA examination to address the current severity of his right knee disability post total knee replacement.

In addition, the Board notes that the Veteran has no yet been provided with a VCAA notice relating to his claim for TDIU.  Therefore, on remand, the Veteran should be provided with a VCAA compliant notice relating to his TDIU claim.

Also, with the grant of a 50 percent rating for the Veteran's service-connected migraines herein, the Board notes that the schedular criteria for a TDIU are met, with "one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more."  See 38 C.F.R. § 4.16 (2013).  The Veteran is presently service connected for migraine headaches (50 percent granted herein), a right knee disability (10 percent effective October 20, 2004, 100 percent effective January 17, 2012, and 30 percent from March 1, 2013), ureteropelvic junction obstruction status post pyeloplasty (10 percent from December 1, 1992), hypertension (10 percent, effective January 27, 2006), tinnitus (10 percent, effective February 12, 2009), and left ear hearing loss (noncompensable).  Therefore, the Veteran's combined rating is most recently 80 percent, effective from March 1, 2013.  See 38 C.F.R. § 4.25 (2013).

The Veteran has not yet been provided with a VA examination relating to his TDIU claim.  Therefore, on remand, he should be provided with a VA examination relating to his TDIU claim to address the functional limitations of the Veteran's service-connected disabilities on his ability to perform occupational tasks.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all of the Veteran's records from the SSA.  Note that the Veteran was apparently awarded disability benefits from SSA in 2007, but the two CD's received from SSA based on prior requests only include copies of records relating to the denial of benefits in May 2006 and again in September 2006.  If any records identified are found to be unavailable, this should be specifically noted in the claims file.

2.  Provide the Veteran with a notice compliant with the VCAA relating to his TDIU claim.

3.  After the development has been completed, provide the Veteran with a new VA examination to (1) determine the current severity of his right knee disability, and (2) relating to his claim for a TDIU.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should comment as to whether the Veteran's right knee disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability.  If so, the examiner should note whether there is any additional functional limitation resulting therefrom, and if so, it should be expressed in terms of additional degrees of limitation of motion to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion (other than that it would be "resorting to mere speculation" so as to avoid further remand for clarification).

Also, if right knee flare-ups are noted, the examiner should likewise note whether there is any additional functional limitation resulting therefrom, and if so, it should be expressed in terms of additional degrees of limitation of motion to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion (other than that it would be "resorting to mere speculation" so as to avoid further remand for clarification).

The examiner should also address the effect of the Veteran's right knee disability (alone) on his activities of daily living and occupational functioning.

With regard to the TDIU claim, following review of the record, interview with the Veteran, and all appropriate evaluation and examination, the examiner should provide an opinion regarding the functional limitations of the Veteran's service-connected disabilities on his ability to perform occupational tasks, including sedentary and physical tasks.  His service-connected disabilities are migraine headaches, a right knee disability, ureteropelvic junction obstruction status post pyeloplasty, hypertension, tinnitus, and left ear hearing loss.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


